DISSENTING OPINION
Donlon, Judge:
I regret that I am constrained to dissent from the decision of my colleagues and the action that is taken in their judgment. In my view, such decision and judgment are inconsistent *95with the recent decision and judgment in Pan American Standard Brands, Inc., et al. v. United States, 43 Cust. Ct. 122, C.D. 2115.
That was our unanimous decision and judgment. We sustained protests seeking to recover duties that had been exacted on imported coffee at the port of San Juan, P.R. Our decision held that Act No. 95 of the Legislature of Puerto Rico (13 L.P.R.A., section 2201, supp.) was an unlawful delegation of legislative power. Finding that the protests had been timely filed, judgment was entered directing the collector to reliquidate the entries and make refund of duties that had been unlawfully exacted.
We did not hold that those protests were premature. In a situation on all fours as to legality of the liquidation, and differing only as to timeliness of protest, we did not hold, as the majority here holds, that the liquidation was void and no right of protest followed. Our decision was that the liquidation could be protested, and that it had been timely protested.
The difference here is that plaintiff slept on his statutory right to protest.
Either we were wrong in the case of Pan American Standard Brands, Inc., supra, or the majority is wrong here. I joined in that decision and judgment, and I have not changed my opinion. I see no basis for a different decision and judgment here. Liquidations under identical circumstances are not both subject to protest and not subject to protest.
The right to protest an unlawful liquidation is governed by time limitations that are imposed by Congress. Those who seek to sue the United States must do so within the terms of whatever congressional permission is given them to do so. If plaintiff did not file a timely protest, as the statute requires, plaintiff has no right to come before us late demanding a reliquidation, and we should neither direct re-liquidation nor entertain the notion that there is a time in the future for timely protest and refund.
Defendant correctly argues that this protest should be dismissed on the ground that it was filed too late. Such a decision is consistent with our decision in Pan American Standard Brands, Inc., supra.